Citation Nr: 1745467	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-08 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Whether there is new and material evidence to reopen a claim for service connection for erectile dysfunction (ED), and, if so, whether the Veteran is entitled to service connection for ED.  


(Claims for service connection for a kidney disability, bilateral hearing loss, and a shoulder disability, and a claim for an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to April 8, 2017, and to an initial evaluation in excess of 70 percent from that date, are addressed in a separate decision under a separate docket number).


REPRESENTATION

Appellant represented by:	James McElfresh, II, Agent

WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had active Navy service from December 1965 to October 1969.  Among other awards and decorations, the Veteran earned a Vietnam Service Medal and a Vietnam Campaign Medal.
 
The appeal initially came before the Board of Veterans' Appeals (Board) from rating decisions of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).  The Board Remanded the issues listed on the title page of this decision in March 2015 and in September 2016.  

In addition to the issues listed on the title page of this decision, the March 2015 Board decision reopened a claim for service connection for an acquired psychiatric disability.  The RO granted service connection for an acquired psychiatric disability, characterized as PTSD, in July 2015.  That grant of service connection is a complete grant of the benefit sought and the issue is no longer before the Board.

The Veteran and his spouse testified before the Board via videoconference conducted in April 2014 by the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's electronic claims file.  See Legacy Content Manager Documents.

The claim for service connection for diabetes mellitus and the reopened claim for service connection for ED are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision prepared in September 2009, the RO denied a claim for service connection for erectile dysfunction as directly related to service or as secondary to diabetes mellitus, since service connection was not in effect for diabetes mellitus.

2.  The Veteran now contends that ED is caused or aggravated by now service-connected PTSD, and has provided medical articles which support that unestablished fact.  


CONCLUSIONS OF LAW

1.  The RO's September 2009 decision denying direct service connection for ED or secondary service connection as due to diabetes is a final and binding decision.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.1100 (2016). 

2.  New and material evidence has been received since that September 2009 decision and serves as the basis to reopen the claim.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Because the request to reopen the claim for service connection for ED is granted in this decision, no discussion of VCAA notice compliance is required.  The underlying claim de novo (on the merits) is being remanded to the AOJ for requisite development, and consequently, in the interim, the issue of compliance with VCAA's duty to assist is deferred pending readjudication of reopened claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007).

Request to reopen, claim for service connection for ED

A September 2009 RO decision denied direct service connection for ED, and also denied service connection as secondary or due to diabetes, noting that service connection for diabetes was not in effect, so service connection secondary to diabetes was not authorized under laws governing veterans' benefits.  That decision became final.  In 2011, the Veteran sought to reopen the claim.  The request to reopen the claim for service connection for ED was denied, and the Veteran perfected a substantive appeal to the Board.

Since the request to reopen the claim for service connection for ED first came before the Board in 2015, the Veteran has recharacterized the claim for service connection for ED as a claim for service connection for ED as secondary to or aggravated by service-connected acquired psychiatric disability, to include service-connected PTSD.  During the pendency of the request to reopen, service connection for PTSD has been granted.  

This is a significant change, as the Veteran has now been granted service connection for a disability which he alleges causes a second disability, ED, for which he seeks service connection.  When the Veteran initially sought service connection for ED as secondary to another disorder, service connection had not been granted for any disability.  Now, service connection has been granted for a disability, and the Veteran contends the service-connected disability, PTSD, caused or aggravated the ED for which service connection is sought.  Thus, during the pendency of the request to reopen, a previously unestablished fact, the fact that the Veteran has been awarded service connection for a disability, has been established.  This is both new evidence and evidence which might be relevant to the claim, that is, new and material evidence.

Moreover, the Veteran has provided a written medical informational article supporting a theory that ED may be caused or aggravated by an acquired psychiatric disability.  This evidence is both new, that is, not previously of record, and is material, that is relevant to the outcome of the claim.  

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); see also Evans v. Brown, 9 Vet. App. 273, 283 (1996).

Now, the Board has before it a revised theory of entitlement set forth by the Veteran.  The Veteran presents a clear foundation upon which further medical inquiry is warranted.

Thus, the new evidence introduces a new theory of entitlement to service connection: service connection secondary to the Veteran's service-connected PTSD.  The Board notes that separate theories in support of a claim for a particular benefit are not equivalent to separate claims and a final denial on one theory is a final denial on all theories.  As such, new and material evidence is necessary to reopen a claim for the same benefit asserted under a different theory.  Velez v. Shinseki, 23 Vet. App. 199, 206 (2009).  However, in this case, the grant of service connection together with the medical article supporting the contention that the service-connected disability could be related to the disability for which service connection is sought is new and material evidence to reopen the claim under the new theory of service connection.  

However, further development of the claim, including medical opinion as to the likelihood of the claimed link, in light of the medical article, is required.  The claim is addressed in the Remand, below.  


ORDER

The request to reopen the claim for service connection for ED, to include as secondary to service-connected PTSD, is granted; the appeal is granted to that extent only.


REMAND

As noted in the prior Board Remands addressing the issue, the medical evidence includes conflicting reports as to whether the Veteran's diabetes mellitus is type I or type II.  This diagnosis is of great significance to the potential outcome of the claim.  The presumption of service connection for chronic disease manifesting to the required degree within the specified period after service separation (38 U.S.C.A. § 1101) applies to "diabetes mellitus."  In contrast, the presumption of service connection applicable to a Veteran who has been exposed to herbicides only applies to diabetes mellitus, type II.  38 U.S.C.A. § 1116.  

The Board has reviewed the medical opinions rendered following its Remands.  In particular, the Board notes that a June 2015 opinion from DOP, MD, who is not an endocrinologist, provided a very persuasive opinion, and updated that opinion in March 2016.  In that opinion, Dr. DOP stated he consulted with endocrinologists who confirmed that PTSD does not cause or exacerbate diabetes.  

In its September 2016 Remand, the Board directed that the Veteran be examined by "two endocrinologists" at a minimum.  The examiner who conducted a December 2016 VA examination was an endocrinologist.  The examiner indicated consultation with another physician, but did not indicate whether the consulted physician was an endocrinologist.  In any event, since the physician consulted by the endocrinologist did not co-sign the VA examination report or provide any notation indicating agreement with the conclusions stated in the report, the Board cannot determine that the actions directed in the Remand have been completed.  Therefore, additional development is required.  

The Board also notes that a new theory for service connection for diabetes is raised by the correspondence received in early March 2017 from the Veteran's agent.  The agent provides a new theory that the Veteran's current kidney disorder is due to the Veteran's exposure to radiofrequency radiation and microwave radiation.  These assertions should also be addressed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an opportunity to provide any available information that he has or that might assist to show when diabetes was diagnosed, to include lay statement, photographs, pharmacy records, employment records, insurance records, school records, or any other type of lay or medical evidence which might be used to demonstrate the approximate date of onset for diabetes mellitus, type I or diabetes mellitus, type II.  

2.  Forward all the Veteran's records to an endocrinologist who has not previously provided an opinion in this case.  The examiner should review all the pertinent evidence on file and provide responses to the following:  

	Is it at least as likely as not that the Veteran manifested diabetes in service or within one year after service separation?
	If yes, the examiner must provide an opinion as to whether the diabetes manifested proximate to the Veteran's service was type I or type II diabetes mellitus.
	The examiner must provide an opinion as to whether the diabetes the Veteran currently has is type I or type II diabetes mellitus.
	Is it at least as likely as not that the Veteran incurred diabetes as result of his actual exposure to herbicides?  
	Is it at least as likely as not that the Veteran's diabetes is caused or aggravated by his service-connected acquired psychiatric disability?
	Is it at least as likely as not that the Veteran's current diabetes is a result of exposure to microwave or radiowave radiation?  
The examiner should set forth the rationale for expressed conclusions.  The opinion should be reconciled with other opinions to the extent possible and the examiner should specifically review the December 2016 examination and indicate whether there is agreement or disagreement with the findings set forth therein.

3.  If any benefit sought is not granted, provide the Veteran and his agent a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


